Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s amendment filed January 28, 2022 has been received, Claims 1-20 are currently pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg (US 2020/0138147) in view of Xanthos (US 2016/0302515), in further view of Zadnik (US 2016/0270484).
Regarding Claim 1, Fogg discloses an article of footwear comprising: an upper (20) defining a throat (12) configured to receive a foot (para.29); a sole structure (30) coupled to the upper (as seen in Fig.1); and a strap (41) having a first end (end of 41 attached to the hook portion of 43) and a second end (46) opposite the first end, the first end and the second end disposed on a first side of the upper with a body portion (41 between the first & second ends) of the strap disposed between the first end and the second end surrounding the upper (as seen in Fig.1 & 2; para.37). Fogg further discloses that the footwear may by any type or style of footwear, including styles which include tongues and larger throat openings (para.30). Fogg does not disclose a panel having a first side coupled to the upper for movement between an open position and a closed position, the panel exposing a portion of the throat in the open position and covering the portion of the throat in the closed position; and with a body portion of the strap fastened on the panel. However, Xanthos teaches an upper (102) having a throat (114,726;para.85), and a panel (132) having a first side coupled to the upper (at 18, as seen in Fig.5) for movement between an open position (as seen in Fig.7) and a closed position (as seen in Fig.4), the panel exposing a portion of the throat in the open position and covering the portion of the throat in the closed position (as seen in Fig.4 & 7); and with a body portion of a strap (124,126) fastened on the panel (as seen in Fig.8).

Fogg and Xanthos disclose the invention substantially as claimed above. While Xanthos discloses a body portion of a strap (124,126) fastened on the panel (as seen in Fig.8), Xanthos do not disclose the panel having an aperture, with a body portion of the strap disposed within the aperture in the panel. However, Zadnik discloses footwear with a panel (122) having an aperture (aperture seen on 122 through which 126 extends), with a body portion of a strap (126) disposed within the aperture in the panel (as seen in Fig.2-3).
Therefore, it would have been obvious to one having ordinary skill in the art to have substituted the fastening of Fogg and Xanthos for the aperture taught by Zadnik, as a simple substitution of one well known type of fastening mechanism for another, in order to yield the predictable solution of firmly holding the strap against the panel so that it does not become tangled with other straps, as well as enhancing the ease of use for a wearer, since the strap is already located in the proper area for fastening the tightening system of straps.

Regarding Claim 2, Fogg discloses an article of footwear of Claim 1, wherein the body portion (41 between the first & second ends) of the strap includes a first portion (50% of 41 extending from end of 41 attached to hook to center of 41) and a second 


    PNG
    media_image1.png
    709
    545
    media_image1.png
    Greyscale


Regarding Claim 3, When in combination Fogg and Xanthos teach an article of footwear of Claim 2, wherein the intersection (of Fogg) is disposed on the panel (of modified Fogg; as seen in Fig.2 of Fogg & Fig.4 of Xanthos).



Regarding Claim 5, Fogg discloses an article of footwear of Claim 2, wherein at least a portion of the first portion of the strap (50% of 41 extending from end of 41 attached to hook to center of 41) is disposed between the sole structure (30) and the upper (20)(as seen in Fig.1 & 7; para.41).

Regarding Claim 6, Fogg discloses an article of footwear of Claim 5, wherein at least a portion of the second portion of the strap (50% of 41 extending from 46 to center of 41) is disposed between the sole structure (30) and the upper (20)(as seen in Fig.1 & 7; para.41).

Regarding Claim 7, Fogg discloses an article of footwear of Claim 1, wherein the sole structure (30) defines a channel (51/52/53) extending therethrough, the strap (41) at least partially disposed within the channel (as seen in Fig.1 & 7; para.41).

Regarding Claim 8, Fogg discloses an article of footwear of Claim 1, wherein the first end includes a first fastener (43) and the second end includes a second fastener (i.e. loop of 46) configured to selectively engage the first fastener (as seen in Fig.1; the 

Regarding Claim 9, When in combination Fogg and Xanthos teach an article of footwear of Claim 1, wherein the upper includes an outer surface (i.e. outward facing surface) and the panel includes an inner surface (i.e. bottom surface facing upper) configured to engage the outer surface in the closed position (Fig.2 of Fogg & Fig.4 & 7 of Xanthos).

Regarding Claim 10, Fogg discloses an article of footwear of Claim 1, wherein the upper (20) includes a lateral side (22) and a medial side (23) opposite the lateral side (as seen in Fig.2), the lateral side defining a lateral side of the throat (lateral side of 12), the medial side defining a medial side of the throat (medial side of 12). When in combination Fogg and Xanthos teach the panel (132 of Xanthos) rotatably coupled to the lateral side or the medial side of the upper (of modified Fogg; as seen in Xanthos Fig.10).

Regarding Claim 11, Fogg discloses an article of footwear comprising: an upper (20,44) defining a foot-receiving opening (12)(para.29); a sole structure (30,33) supported by the upper (as seen in Fig.1); and a strap (41) extending around the upper and including a first end (end of 41 attached to the hook portion of 43) and a second end (46)(as seen in Fig.1 & 2; para.37), the first end including a first engagement mechanism (43) and the second end including a second engagement mechanism (loop 
Therefore, it would have been obvious to one having ordinary skill in the art to have formed the upper of Fogg to include a larger foot receiving opening and a panel, as taught by Xanthos, in order to provide a foot receiving opening with easier access for inserting and removing a user’s foot from the upper, and a panel that protects the upper from abrasion and wear-and-tear during use. 
Fogg and Xanthos disclose the invention substantially as claimed above. While Xanthos discloses a strap (124,126) fastened on the panel (as seen in Fig.8), Xanthos do not disclose the panel having an aperture, the strap slidably disposed within the aperture in the panel. However, Zadnik discloses footwear with a panel (122) having an 
Therefore, it would have been obvious to one having ordinary skill in the art to have substituted the fastening of Fogg and Xanthos for the aperture taught by Zadnik, as a simple substitution of one well known type of fastening mechanism for another, in order to yield the predictable solution of firmly holding the strap against the panel so that it does not become tangled with other straps, as well as enhancing the ease of use for a wearer, since the strap is already located in the proper area for fastening the tightening system of straps.

Regarding Claim 12, Fogg discloses an article of footwear of Claim 11, wherein the body portion (41 between the first & second ends) of the strap includes a first portion (50% of 41 extending from end of 41 attached to hook to center of 41) and a second portion (50% of 41 extending from 46 to center of 41) extending from the first portion, the first portion extending from the first end (end of 41 attached to the hook portion of 43), the second portion extending from the second end (46) and overlapping the first portion of the strap at an intersection (See annotated Figure above below).

Regarding Claim 13, When in combination Fogg and Xanthos teach an article of footwear of Claim 12, wherein the intersection (of Fogg) is disposed on the panel (of modified Fogg; as seen in Fig.2 of Fogg & Fig.4 of Xanthos).



Regarding Claim 15, Fogg discloses an article of footwear of Claim 14, wherein at least a portion of the first portion of the strap (50% of 41 extending from end of 41 attached to hook to center of 41) is disposed between the sole structure (30) and the upper (20)(as seen in Fig.1 & 7; para.41).

Regarding Claim 16, Fogg discloses an article of footwear of Claim 15, wherein at least a portion of the second portion of the strap (50% of 41 extending from 46 to center of 41) is disposed between the sole structure (30) and the upper (20)(as seen in Fig.1 & 7; para.41).

Regarding Claim 17, Fogg discloses an article of footwear of Claim 11, wherein the sole structure (30) defines a channel (51/52/53) extending therethrough, the strap (41) at least partially disposed within the channel (as seen in Fig.1 & 7; para.41).

Regarding Claim 18, Fogg discloses an article of footwear of Claim 11, further comprising a routing element (72L) coupled to the sole structure, the strap (41) at least partially disposed within the routing element (as seen in Fig.1).



Regarding Claim 20, Fogg discloses an article of footwear of Claim 11, wherein the upper (20) includes a lateral side (22) and a medial side (23) opposite the lateral side (as seen in Fig.2), the lateral side defining a lateral side of the throat (lateral side of 12), the medial side defining a medial side of the throat (medial side of 12). When in combination Fogg and Xanthos teach the panel (132 of Xanthos) rotatably coupled to the lateral side or the medial side of the upper (of modified Fogg; as seen in Xanthos Fig.10).

Response to Arguments
In view of Applicant's amendment, the search has been updated, new prior art has been identified and applied, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the new ground(s) of rejection and newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732